Citation Nr: 1141033	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-15 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board subsequently remanded the case in March 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in April 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  



FINDING OF FACT

Peripheral neuropathy of the lower extremities was not demonstrated in service or within one year of separation from service; the Veteran's current peripheral neuropathy of the lower extremities is not attributable to military service and has not been caused or made worse by service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran does not have peripheral neuropathy of the lower extremities that is the result of disease or injury incurred in or aggravated during active military service; his peripheral neuropathy of the lower extremities is not proximately due to or the result of service-connected disability..  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through May 2008 and April 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the May 2008 and April 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2008 and April 2010 letters.  Further, the Veteran was provided notice regarding an award of an effective date or rating criteria in the May 2008 and April 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment with both private and VA treatment providers.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran underwent VA examination in July 2008 and April 2011, the reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II. Analysis

The Veteran contends that he has peripheral neuropathy of the lower extremities secondary to his service-connected diabetes mellitus or, alternately, due to his exposure to herbicides while stationed in the Republic of Vietnam while on active duty.  The Board notes that the RO initially construed the Veteran's claim as one for service connection for peripheral neuropathy of the lower extremities secondary to diabetes.  However, the Veteran stated in his December 2008 notice of disagreement that he believed the disability may have developed due to his in-service exposure to herbicides.  The RO thereafter construed the claim as an argument for award of service connection on both a direct and a secondary basis, adjudicating both theories of the claim in its April 2009 statement of the case.  The Board will thus treat his claim for service connection for peripheral neuropathy of the lower extremities on both a direct and secondary basis. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemias (including hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Further, the terms acute and subacute peripheral neuropathy mean transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.

Further, specified chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  (This is so without regard to the herbicide presumption discussed above.)  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes a disability aggravated or made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

As an initial matter, the Board notes that the record shows that the Veteran served in the Republic of Vietnam while on active duty and received the Vietnam Service Medal and the Vietnam Campaign Medal for his service in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, in this case, the first evidence of diagnosed peripheral neuropathy of the lower extremities is not until well over 30 years after the Veteran's separation from military service.  There is no evidence in the record to suggest, nor has the Veteran contended, that he first experienced symptoms of peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  Further, there is no evidence in the record that any peripheral neuropathy began within a year of the Veteran's separation from active duty.  Therefore, because no peripheral neuropathy of the lower extremities appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset, or was manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3) or (6); or 3.309(a) or (e) (2011).

In summary, service incurrence or aggravation of peripheral neuropathy of the lower extremities may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2011).  In so finding, the Board notes that the Veteran was never diagnosed with acute or subacute peripheral neuropathy, and the evidence suggesting that he still has it is proof that the neuropathy is not an acute or subacute problem as contemplated by the herbicide presumption.  Id.

Notwithstanding the foregoing provisions regarding presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Review of the Veteran's service treatment records reflects that no complaints of or treatment for peripheral neuropathy were noted, and at the Veteran's December 1967 separation examination, he was found to have normal bilateral lower extremities and a normal neurological system.  Relevant post-service medical records reflect that the Veteran was treated in December 2003 for pedal edema with peripheral vascular disease by private treatment providers.  At an April 2008 VA Agent Orange examination, no peripheral neuropathy was found, although the Veteran was later seen by a VA podiatrist at the Tomah VAMC in August 2010, at which time he was noted to complaint of a burning sensation in his lower extremities bilaterally.  He was diagnosed at that time with peripheral neuropathy, which was suggested to be related to his service-connected diabetes mellitus.  However, no rationale for that opinion was provided.  Since that time, the Veteran has continued to seek treatment for peripheral neuropathy.  

The Veteran was also provided a VA medical examination in July 2008.  Report of that examination reflects that the Veteran was diagnosed with diabetes mellitus in 2008.  The examiner noted the Veteran's report of experiencing burning and tingling in his feet, which he stated had been present for a year or more.  Physical examination revealed decreased sensation to monofilament and vibration sensation bilaterally, with absent Achilles reflexes bilaterally.  The examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy, but opined that it was not as likely as not related to his diabetes mellitus.  In so finding, the examiner noted that test results showed that the Veteran had not likely had diabetes for very long prior to the recent diagnosis, making it unlikely that he had developed peripheral neuropathy as a complication.  The examiner did not address, however, whether the peripheral neuropathy was etiologically linked either to the Veteran's in-service exposure to herbicides or otherwise directly related to his time in service.

Pursuant to the Board's March 2011 remand, the Veteran was again provided VA examination in April 2011.  At that examination, the Veteran reported first experiencing symptoms of peripheral neuropathy in approximately 2009, which began with symptoms of burning on the bottoms of his feet.  Physical examination revealed decreased pulses in the Veteran's feet bilaterally, and he was also noted to have decreased deep tendon reflexes in the lower extremities.  Sensory examination further revealed a decreased sensation to vibration, pinprick, and light touch.  The examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities.  The examiner opined that the disorder was not caused or aggravated by diabetes mellitus, noting that the Veteran's diabetes was under good control.  Further, the examiner opined that the Veteran's peripheral neuropathy was not etiologically linked to service, including to herbicide exposure, noting that he had not experienced any symptoms during or shortly after service.  To the contrary, the examiner noted the Veteran's history of heavy drinking and concluded that that was the likely cause of his peripheral neuropathy.  In so finding, the examiner looked to medical literature, which identifies alcohol use as a leading cause of peripheral neuropathy.  Reasoning that the Veteran's peripheral neuropathy of the lower extremities stabilized and had not worsened once he stopped drinking, the examiner concluded that the Veteran's history of heavy alcohol use was the most likely cause of his peripheral neuropathy of the lower extremities. 

Upon consideration of the above evidence, the Board first finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the lower extremities on a direct basis.  The Board concedes that VA examination confirms that the Veteran currently suffers from peripheral neuropathy of the lower extremities.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for peripheral neuropathy of the lower extremities or any related symptomatology.  His December 1967 separation medical examination reveals findings of no abnormalities of the lower extremities or the neurological system.  Further, the April 2011 VA examiner found no direct link between any current disability and military service.  In addition, the Veteran himself acknowledged at his April 2011 VA examination that he was not diagnosed with peripheral neuropathy of the lower extremities until 2009, more than forty years after service, and did not seek treatment during service.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current peripheral neuropathy of the lower extremities.  In that connection, the Board notes that the medical opinion submitted by the April 2011 VA examiner did not attribute the Veteran's current peripheral neuropathy of the lower extremities to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the time of onset as reported by the Veteran himself.  The examiner reasoned that the Veteran's report of an onset of peripheral neuropathy of the lower extremities approximately two years prior to examination was too remote in time from his active duty-which ended more than 40 years prior to the examination-to warrant a finding of an etiological relationship between the Veteran's service and his current peripheral neuropathy of the lower extremities.  This evidence is uncontradicted by any medical evidence of record.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current peripheral neuropathy of the lower extremities.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities on a direct basis.  The Board concedes that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities.  However, there is no credible evidence indicating that his peripheral neuropathy of the lower extremities began during service or that he has experienced a continuity of symptomatology since service.  The Veteran himself has stated that his symptoms of peripheral neuropathy of the lower extremities did not begin until many years after he left service.  Therefore, as the credible lay evidence of record indicates that his peripheral neuropathy of the lower extremities was first found nearly four decades after separation, in order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorder and military service.  Here, there is no such evidence; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for peripheral neuropathy of the lower extremities during service.  Indeed, as noted above, the only medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection in the absence of evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the April 2011 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the Veteran's peripheral neuropathy of the lower extremities is not at least as likely as not related to military service.  Because this opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for peripheral neuropathy of the lower extremities must be denied on a direct basis.

Turning to the Veteran's claim of secondary service connection, because the question of whether a disability such as peripheral neuropathy of the lower extremities is related to another disorder such as diabetes mellitus is a medical question requiring expertise, the Board relies upon the July 2008 and April 2011 VA examiners' opinions.  The examination reports reflect that the examiners examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the July 2008 and April 2011 VA examiners offered a clear rationale for their opinions that the Veteran's peripheral neuropathy of the lower extremities was less likely than not related to service-connected diabetes mellitus, relying on both the Veteran's medical records and reported history and their own medical expertise.  Specifically, the July 2008 examiner noted the recent onset of the Veteran's diabetes mellitus in concluding that the medical evidence did not establish that his diagnosed peripheral neuropathy of the lower extremities was linked to his service-connected diabetes mellitus.  Similarly, the April 2011 VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities is not likely linked to his service-connected diabetes mellitus, reasoning that the disorder is more likely related to his long history of heavy alcohol use.  Thus, the Board finds persuasive the absence of competent medical evidence to support a finding of a nexus between the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the lower extremities.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's current peripheral neuropathy of the lower extremities and his service-connected diabetes mellitus.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth below, the Board is thus satisfied that the July 2008 and April 2011 VA examiners' opinions are adequate for deciding this appeal and are of greater weight than the opinion offered by the VA physician who diagnosed the Veteran with "diabetic neuropathy" in August 2010. 

In so finding, the Board notes that, in simply assigning the diagnosis of "diabetic neuropathy" in August 2010, the VA physician failed to offer any explanation or rationale for his conclusion that the Veteran's peripheral neuropathy is linked to diabetes mellitus.  To the contrary, as noted above, the treatment provider merely assigned "diabetic neuropathy" as a diagnosis for the Veteran's complained-of symptoms but did not provide any reasoning as to why the diagnosis was characterized in that manner.  Given this failure, and in light of the well-reasoned opinions offered by the VA examiners in July 2008 and April 2011, which relied on consideration of the Veteran's entire medical history as well as the examiners' medical knowledge and expertise, the Board finds the VA physician's August 2010 statement to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The July 2008 and April 2011 VA reviewers, by contrast, provided reports that considered the Veteran's history, set out their findings in detail, and contained fully articulated reasons for their conclusions.  Importantly, the July 2008 and April 2011 VA examiners both considered the Veteran's complete medical history, including the onset of his diabetes and his history of heavy alcohol use, in arriving at their conclusion that the Veteran's peripheral neuropathy of the lower extremities was not etiologically linked to or aggravated by his service-connected diabetes mellitus.  For these reasons, the Board concludes that the July 2008 and April 2011 VA examiners' opinions are of greater weight.

The Board has considered the Veteran's contentions that his peripheral neuropathy of the lower extremities was caused or worsened by his service-connected diabetes mellitus.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology of a secondary disability.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his peripheral neuropathy of the lower extremities was not caused or aggravated by his diabetes mellitus.  Thus, the Veteran's own assertions as to the etiology of his current peripheral neuropathy of the lower extremities have little probative value.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the lower extremities, that doctrine is not applicable as to the claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


